UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 Filed by the Registrant þ Filed by a Party other than the Registrant o Check the appropriate box: þ Preliminary Proxy Statement o Confidential, for Use of the Commission Only (as permitted by Rule 14a- 6(e)(2)) o Definitive Proxy Statement o Definitive Additional Materials o Soliciting Material Under Rule 14a-12 LL&E Royalty Trust (Name of Registrant as Specified in Its Charter) Payment of Filing Fee (Check the appropriate box): þ No fee required. o Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. 1)Title of each class of securities to which transaction applies: 2)Aggregate number of securities to which transaction applies: 3)Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): 4)Proposed maximum aggregate value of transaction: 5)Total fee paid: o Fee paid previously with preliminary materials: o Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the form or schedule and the date of its filing. 1)Amount previously paid: 2)Form, Schedule or Registration Statement No.: 3)Filing Party: 4)Date Filed: [PRELIMINARY COPY] LL&E ROYALTY TRUST The Bank of New York Mellon Trust Company, N.A., Trustee 919 Congress Avenue, Suite 500 Austin, Texas 78701 October [17 ], 2011 To Unitholders of LL&E Royalty Trust: You are cordially invited to attend a special meeting (the “Meeting”) of the Unitholders of LL&E Royalty Trust (the “Trust”) to be held on November 10, 2011 at 10:00 a.m., Eastern Time, at the offices of the Trustee at 101 Barclay Street, New York, NY 10007.The Meeting is being called by the Trustee at the request of Mr. Jeffrey R. Beckett, who is the holder of more than 10% of the outstanding units.At the Meeting, Unitholders as of the October 13, 2011 record date will vote on Mr. Beckett’s proposal to remove The Bank of New York Mellon Trust Company, N.A. as trustee of the Trust and appoint James E. Barlett as successor. Please find enclosed a notice to Unitholders, a Proxy Statement describing the business to be transacted at the Meeting, and a form of proxy for use in voting at the Meeting. All Unitholders are cordially invited to attend the Meeting in person.We encourage you to vote via the Internet or by telephone. You also have the option of voting by completing, signing, dating and returning the proxy card that accompanies these materials. Submitting your vote via the Internet or by telephone or proxy card will not affect your right to vote in person if you decide to attend the Meeting. Very truly yours, The Bank of New York Mellon Trust Company, N.A. Trustee of LL&E Royalty Trust 2 [PRELIMINARY COPY] NOTICE OF SPECIAL MEETING OF TRUST UNITHOLDERS To Be Held November 10, 2011 A Special Meeting (the “Meeting”) of holders of units (“Units” and “Unitholders”) of LL&E Royalty Trust (the “Trust”), a trust created under the laws of the State of Texas and governed by the terms of a Trust Agreement dated as of June 28, 1983 (as amended to date, the “Trust Agreement”) between The Louisiana Land and Exploration Company and First City National Bank of Houston, as predecessor in interest to The Bank of New York Mellon Trust Company, N.A., as trustee (the “Trustee”), will be held on November 10, 2011, at 10:00 a.m., Eastern Time, at the offices of the Trustee at 101 Barclay Street, New York NY 10007, for the following purpose, as more fully described in the accompanying Proxy Statement dated October [14], 2011: 1. To remove The Bank of New York Mellon Trust Company, N.A. as trustee of LL&E Royalty Trust, and appoint James E. Barlett as successor trustee, all pursuant to Section 8.01 of the Trust Agreement of LL&E Royalty Trust dated June 1, 1983, as amended. The close of business on October 13, 2011 (the “Record Date”) has been fixed as the record date for the determination of Unitholders entitled to receive notice of, and to vote at, the Meeting and any adjournment or postponement thereof. Only holders of record of Units of the Trust at the close of business on the Record Date are entitled to notice of, and to vote at, the Meeting. The enclosed Proxy is being solicited by the Trustee. Whether or not you plan to attend the Meeting, please vote via the Internet or by telephone, or by completing, signing, dating, and returning the enclosed Proxy as promptly as possible.Submitting your vote via the Internet or by telephone or proxy card will not affect your right to vote in person if you decide to attend the Meeting. The Trustee makes no recommendation to Unitholders regarding the proposal. The Bank of New York Mellon Trust Company, N.A. Trustee of LL&E Royalty Trust Austin, Texas October [17], 2011 3 [PRELIMINARY COPY] LL&E ROYALTY TRUST The Bank of New York Mellon Trust Company, N.A., Trustee 919 Congress Avenue, Suite 500 Austin, Texas 78701 PROXY STATEMENT INTRODUCTION AND VOTING MATTERS The Bank of New York Mellon Trust Company, N.A. (the “Trustee”), as trustee of LL&E Royalty Trust (the “Trust”), requests your proxy for use at the Special Meeting (the “Meeting”) of holders of units of the Trust (the “Units”) to be held on November 10, 2011, at 10:00 a.m. Eastern Time, at the offices of the Trustee located 101 Barclay Street, New York NY 10007, and at any adjournment or postponement thereof. By signing and returning the enclosed Proxy, you authorize the persons named in the Proxy to represent you and to vote your Units at the Meeting. This Proxy Statement and the form of Proxy were first sent or given to holders of Units (the “Unitholders”) on or about October [17], 2011. This solicitation of proxies is made by the Trustee and will be conducted by mail. The Meeting has been called at the request of Mr. Jeffrey R. Beckett, who is the holder of more than 10% of the outstanding units.As the Unitholder requesting the Meeting, Mr.Beckett has agreed to pay the reasonable and necessary costs of the solicitation. The Trustee recently held a meeting of Unitholders for the purpose of voting on a similar proposal to replace the Trustee with Premier Bank & Trust, National Association.As previously reported, although the proposal to appoint Premier was approved, Premier declined to accept its appointment. The Trustee has fixed the close of business on October 13, 2011 (the “Record Date”) as the record date for the determination of Unitholders entitled to notice of, and to vote at, the Meeting and any postponement or adjournment thereof. The outstanding voting securities of the Trust as of the Record Date consisted of 18,991,304 Units, with each Unit entitled to one vote. All properly executed and timely received Proxies will be voted in accordance with the instructions marked thereon or otherwise provided therein. Accordingly, unless instructions to the contrary are marked, Proxies will be voted FOR the proposal to remove The Bank of New York Mellon Trust Company, N.A. as trustee of LL&E Royalty Trust, and appoint James E. Barlett as successor trustee, all pursuant to Section 8.01 of the Trust Agreement of LL&E Royalty Trust dated June 1, 1983, as amended. Any Unitholder may revoke a Proxy at any time prior to its exercise by giving written notice to the Trustee (Attention: Mike Ulrich) at the principal executive offices of the Trust, which are located at 919 Congress Avenue, Suite 500, Austin, Texas 78701, or by signing and delivering another Proxy of a later date or by personally voting at the Meeting. 4 A quorum at the Meeting will consist of the presence, in person or by proxy, of holders of a majority of the Units issued and outstanding on the Record Date. In the event a quorum is not present, the holders of a majority of the Units who are present or represented by proxy at the Meeting will have the power to adjourn the Meeting from time to time without notice, other than an announcement at the Meeting of the time and place of the holding of the adjourned meeting, until a quorum is present. At any such adjourned meeting at which a quorum is present, any business may be transacted that may have been transacted at the Meeting had a quorum originally been present. If the adjournment is for more than 30 days or if after the adjournment a new record date is fixed for the adjourned meeting, a notice of the adjourned meeting will be given to each Unitholder of record entitled to vote at the adjourned meeting. No matter may be acted upon at the Meeting other than the matter described in the Notice of Special Meeting accompanying this Proxy Statement. Abstentions and broker non-votes will count in determining if a quorum is present at the Meeting. A broker non-vote occurs if a broker or other nominee attending the meeting in person or submitting a Proxy does not have discretionary authority to vote on the Proposal and has not received voting instructions with respect to the Proposal. Brokers and other nominees do not have discretion to vote on the Proposal without your instruction. If you do not instruct your broker how to vote on the Proposal, your broker may deliver a non-vote on the Proposal, which will have the effect of a vote against the Proposal. The affirmative vote of a majority of the Units issued and outstanding on the Record Date will be required to approve the proposal. Consequently, abstentions and broker non-votes will have the effect of votes against the Proposal. The Trustee makes no recommendation to Unitholders regarding the proposal. If the enclosed Proxy is signed and returned and you have indicated how you wish to vote, the Proxy will be voted in accordance with your instructions. If you sign and return the enclosed Proxy without instructions on how you wish to vote, your Proxy will be voted FOR the Proposal. You may also vote by telephone or by the Internet.Instructions for voting by telephone or by the Internet are included on the proxy card. The Proposal does not amend the Trust Agreement in any respect.If the Proposal is approved, Mr. Barlett would immediately become the successor trustee of the Trust, and would serve under the Trust Agreement. PROPOSAL —TO REMOVE THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A. AS TRUSTEE OF LL&E ROYALTY TRUST AND APPOINT JAMES E. BARLETT AS SUCCESSOR TRUSTEE Background The Trust was created under the laws of the State of Texas on June 28, 1983 pursuant to a Trust Agreement (the “Trust Agreement”) between The Louisiana Land and Exploration Company and First City National Bank of Houston.The Bank of New York Mellon Trust Company, N.A. has served as Trustee since October 2, 2006.The Trustee’s offices are located at 919 Congress Avenue, Austin, Texas 78701, and its telephone number is 1-800-852-1422.The Trust Units are traded in the over the counter market under the symbol “LRTR.” 5 Section 5.02 of the Trust Agreement requires the Trustee to call a meeting of the Unitholders under certain circumstances at the request of Unitholders holding at least ten percent (10%) of the Units.Section 8.01 of the Trust Agreement provides that the Trustee may be removed at a duly called meeting by the affirmative vote of the holders of a majority of the Units; provided that no such removal shall be effective unless a successor trustee is appointed at such meeting by such Unitholders. Pursuant to section Section 5.02, Mr. Beckett, who is the holder of more than 10% of the outstanding units, has requested that the Trustee call the Meeting, and has proposed that the Unitholders remove The Bank of New York Mellon Trust Company, N.A. as trustee of the Trust and appoint Mr. James E. Barlett as successor trustee in accordance with section 8.01 of the Trust Agreement.Mr. Barlett has agreed to serve as successor trustee if approved by the Unitholders.If appointed by the Unitholders at the Meeting, Mr. Barlett would serve as trustee of the Trust under the terms of the Trust Agreement.Mr. Beckett has indicated his desire to amend the terms of the Trust Agreement and delay the sale of the Trust’s assets by adding a provision to the Trust Agreement that would allow for a decrease in Trust revenues due to force majeure or similar event without triggering the requirement to terminate the Trust, and he has previously sought a judicial amendment of the Trust Agreement to do.Mr. Beckett has advised the Trustee that if Mr. Barlett is appointed, Mr. Beckett intends to pursue such an amendment of the Trust Agreement. Under the Trust Agreement, no matter may be acted upon at the Meeting other than the matter described in the Notice accompanying this Proxy Statement. Information regarding Mr. James E. Barlett Mr. Beckett has proposed Mr. James E. Barlett as successor trustee.Mr. Beckett has furnished Mr. Barlett’s resume, a copy of which is attached hereto as Annex A and incorporated herein.Unitholders should review Annex A in deciding how to vote.Mr. Barlett is an individual, and is not an institutional trustee.Mr. Barlett has not previously served as trustee for a publicly traded trust and has not previously served as a fiduciary in any other engagement similar in nature to the Trust.Mr. Barlett does serve as Vice Chairman of a publicly traded company.Mr. Barlett has delivered a written consent to serve as successor trustee if appointed by the unitholders. Relationship between Mr. Beckett and Mr. Barlett Mr. Beckett has recommended the appointment of Mr. Barlett and has demanded a meeting of Unitholders to vote on the Proposal to appoint Mr. Barlett.Mr. Beckett has informed the Trustee that there are no relationships between him and Mr. Barlett.Mr. Beckett has further informed the Trustee that he was introduced to Mr. Barlett by Mr. Shrikant Mehta, and that it was Mr. Barlett’s experience as a well-known Detroit corporate executive that led Mr. Beckett to propose Mr. Barlett as a potential successor trustee. Relationship between Mr. Barlett and Mr. Shrikant Mehta As described above, the Trustee recently held a meeting of Unitholders (the “Prior Meeting”) for the purpose of voting on a similar proposal to replace the Trustee with Premier Bank & Trust, National Association.The Prior Meeting was called at the request of Mr. Shrikant Mehta, who is the holder of more than 10% of the outstanding units.Mr. Mehta and Mr. Barlett are each members of the Board of Directors, and Mr. Barlett is an executive officer, of TeleTech Holdings, Inc. (Nasdaq: TTEC).The Trustee has been informed that there are no other relationships between Mr. Mehta and Mr. Barlett. 6 Status of Sale Efforts and Beckett Lawsuit As previously disclosed in the Trust’s periodic filings, the Trust Agreement provides that the Trust will terminate in the event that the net revenues fall below $5,000,000 for two successive years (the “Termination Threshold”). Net revenues to the Trust for the years ended December 31, 2007 and 2006 calculated in accordance with the Trust Agreement were $1,634,740 and $2,094,226, respectively, which triggered the termination provisions.In accordance with the Trust Agreement, the Trustee sold a portion of the Trust’s assets prior to December 31, 2010, and was attempting to sell the remaining assets prior to December 31, 2010.However, also as previously disclosed in the Trust’s public filings, in November 2010, the Trust and Trustee were named as defendants in a Complaint for Legal and Equitable Relief (the “Complaint”) filed by Mr. Beckett in the United States District Court for the Eastern District of Michigan. The Complaint sought a judicial modification of the terms of the Trust Agreement governing the Trust, a judgment declaring that the termination provisions of the Trust Agreement do not apply and an order preventing the sale of the Trust’s assets. The Complaint also made a number of other allegations and sought removal of the Trustee and other relief. As a result of the Beckett lawsuit, certain of the bidders who had submitted preliminary indications of interest in purchasing the Trust’s remaining assets indicated that they were unwilling to proceed with the purchase of the Jay Field interest from the Trust until the Beckett lawsuit was resolved. Consequently, as previously disclosed in the Trust’s public filings, the Trustee suspended the sale process pending a resolution of the lawsuit. On March 4, 2011 the Court entered a stipulated order in which the Trust voluntarily agreed that the Trust would not sell any assets of the Trust until at least such time as the Court entered an order dismissing or transferring the case or preliminarily enjoining the sale of the assets. The Trustee filed a Motion to Dismiss for Failure to Join Required Parties, or, in the Alternative, to Transfer Venue with the Court seeking dismissal of the suit and/or transfer of the suit to the United States District Court for the Western District of Texas. On July 7, 2011, Mr. Beckett and the Trust entered into a settlement agreement pursuant to which Mr. Beckett agreed to dismiss his lawsuit with prejudice within ten days after the Trust held a meeting of the Unit holders for the purpose of appointing Premier Bank & Trust, National Association, as successor trustee, provided that notice of the Meeting was mailed by August 1, 2011 and the Meeting occurred by September 1, 2011.The notice of the meeting to appoint Premier was mailed by August 1, 2011 and the meeting to appoint Premier occurred by September 1, 2011.However, Premier refused to accept its appointment, and Mr. Beckett has asserted that the settlement agreement did not require him to dismiss his lawsuit. Although the Trustee believes that the settlement agreement clearly requires the dismissal of the Beckett lawsuit, the Trustee has agreed to call a second meeting of the Unitholders for the purpose of voting on Mr. Beckett’s proposal to appoint Mr. Barlett as described in this proxy statement.Prior to the mailing of the notice of the meeting and this proxy statement, Mr. Beckett delivered executed copies of a Stipulated Order of Dismissal With Prejudiceto the Trustee, together with written authorization to the Trustee to file the Stipulated Order of Dismissal With Prejudice and seek the Court’s execution thereof as soon as the notice of the meeting to appoint Mr.
